Citation Nr: 0602960	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

In July 2001, the RO received the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the left lower extremity.  The January 2003 
rating decision denied the claim, and he appealed.

The Board solicited a medical opinion from an independent 
medical expert (IME) in October 2005.  The IME opinion was 
obtained in December 2005.  The veteran submitted additional 
treatment records that same month.  He waived RO 
consideration of these records.


FINDING OF FACT

A preponderance of the medical evidence supports a conclusion 
that additional disability of the left lower extremity was 
not caused by carelessness, negligence, lack of proper skill, 
or error in judgment on the part of VA in furnishing medical 
treatment to the veteran, nor was such the result of an event 
not reasonably foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
lower extremity.  He essentially claims that such disability 
is the result of multiple vascular surgeries performed at a 
VA facility in late 1999 and early 2000.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the December 2003 statement of the case (SOC) of 
the pertinent law and regulations (including those applicable 
to claims brought under 38 U.S.C.A. § 1151), of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, letters were sent to the veteran in 
November 2001 and March 2004 which were specifically intended 
to address the requirements of the VCAA.  The November 2001 
letter from the RO specifically notified the veteran that to 
support a claim for compensation under 38 U.S.C.A. § 1151, 
the evidence must show a "relationship between your current 
disability and fault on the part of the VA care providers or 
an event not reasonably foreseeable" (emphasis in original).  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the March 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the March 2004 letter instructed the veteran to 
"[c]omplete, sign and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information.  We need 
this form so we can get your records from any private 
treatment providers.  Please submit a separate form for each 
treatment provider" (emphasis in original).  With respect to 
VA medical records, the veteran was instructed to provide 
"the name and location of any VA or military facility where 
you received medical care, and the approximate dates of the 
care, on the enclosed VA Form 21-4138."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The November 2001 letter advised the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  In the 
instant case, the veteran was provided with full VCAA notice 
via the November 2001 and March 2004 VCAA letters.  
Additional evidence and argument was provided by the veteran 
and his representative after each letter.  The Court recently 
held in Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that 
timing errors do not have the natural effect of producing 
prejudice and, therefore, prejudice must be specifically 
pled.  The veteran has pointed to no prejudice resulting from 
the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes extensive VA treatment records, 
medical records from the veteran's private physician, Dr. 
A.G., and the opinion of an IME.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

38 U.S.C. § 1151

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  

In this case, the veteran filed his § 1151 claim in July 
2001.  Accordingly, the post October 1, 1997 version of the 
law and regulations must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997 must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

Although the record reveals the RO did not consider the 
veteran's claim under 
38 C.F.R. § 3.361, the Board finds this new regulation 
codified the existing statutory provisions of 38 U.S.C.A. § 
1151, which the RO did consider, and that the regulation is 
in no way liberalizing or significantly different from the 
statutory standard considered in the adjudication of the 
veteran's claim.  Therefore, the Board finds the veteran is 
not prejudiced by this decision. 

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005).

Factual background

The facts in this case are essentially undisputed.

On September 10, 1999, the veteran underwent a "[l]eft femoral 
to above-knee popliteal artery bypass with Impra ring 6 
millimeter graft" at the Louisville VA Medical Center (VAMC) as 
a result of peripheral vascular disease with an occluded left 
superficial femoral artery and resultant claudication (the 
veteran had a prior aortofemoral bypass in September 1998).  
Surgical records note no problems or complications during surgery 
and indicate that the veteran tolerated the procedure well.  

Treatment records reveal that the femoral-popliteal graft 
subsequently became thrombosed resulting in a revision of the 
femoral-popliteal graft, which was performed on October 12, 1999.  
Surgical notes again indicated that the veteran tolerated the 
procedure well.  Four days after this procedure, the veteran was 
afebrile, with stable vital signs.  His incisions were noted to 
be clean, dry, and intact with no evidence of infection.  He was 
ambulating well and had palpable dorsalis pedis and posterior 
tibial pulses on the left.

Less than two weeks later, however, the veteran presented with 
resting pain in the left leg and recurrence of preoperative 
symptoms.  Examination revealed that the femoral-popliteal bypass 
had again become occluded, requiring a thrombectomy which was 
performed on October 26, 1999.  On discharge 10 days later, the 
veteran was afebrile, had no symptoms of claudication or resting 
pain, and his incision was reported to be clear, dry, and intact 
with no evidence of infection.

The veteran was admitted to the Louisville VAMC again on November 
16, 1999 with a four-day history of recurrent claudication.  
Duplex scanning of the lower extremities again revealed an 
occlusion of the graft.  The veteran subsequently underwent vein 
mapping, however, no adequate vein for a graft was identified.  
His VA physicians determined that the only option for limb 
salvage was a femoral to distal bypass with a cadaveric vein.  
The veteran was discharged on November 25, 1999, to be brought 
back at a later time for bypass surgery.

The veteran next presented to the Louisville VAMC emergency room 
on December 17, 1999 with extreme tenderness over the graft site 
and a one-day history of redness over the left upper thigh.  His 
surgical wound was warm to the touch and his temperature was over 
101 degrees.  An excision of the infected graft was performed on 
December 24, 1999.  Cultures from the surgery were positive for 
Candida albicans, and the veteran was started on Fluconazole, 
which after an infectious disease consult was changed to 
Amphocetericin-B.  He was discharged on January 4, 2000 in stable 
condition.  

VA treatment records from the remainder of 2000 and 2001 indicate 
regular complaints of severe pain in the left lower extremity 
which was variously described as recurrent and unremitting.  The 
veteran was prescribed several medications over this period for 
pain management.  Further occlusion of the left femoral artery 
was noted on further diagnostic study.  Additional surgical 
intervention was planned for October 2000, but was canceled when 
diagnostic testing revealed strong Doppler pulses in the left 
foot.

The veteran again underwent surgery, this time at a private 
hospital, on May 4, 2004.  Examination at that time by Dr. A.G. 
revealed an infected left groin with abscess and an infected left 
limb of the "aorto-bifem graft."  As a result, the veteran 
underwent a left iliopopliteal extra-anatomic bypass with left 
common femoral artery repair and excision of the infected graft.  
A few weeks later, on May 19, 2004, a thrombectomy was performed 
to correct a thrombosis of the iliopopliteal tibial bypass.  
Subsequent examination revealed a large infected deep thigh 
hematoma, for which a deep thigh intramuscular hematoma 
evacuation was performed on June 1, 2004.  Following this 
procedure, the iliofemoral prosthetic graft became infected, 
requiring excision on June 5, 2004.

Surgical intervention was again required in July 2005 after a 
hematoma developed in the left groin with a pseudoaneurysm.  
An evacuation of the hematoma and repair of the ruptured 
profunda bypass was performed by Dr. A.G.  Some three months 
later, the graft again became occluded with arterial 
insufficiency and severe resting pain.  Dr. A.G. performed a 
graft repair and thrombectomy in October 2005.  

The veteran's graft again failed and severe pain and ischemia 
developed.  In November 2005, Dr. A.G. noted that gangrene 
was "impending" and surgically removed the graft and 
performed a left below the knee amputation.

As noted in the Introduction, the Board solicited the medical 
opinion of an IME in October 2005.  The opinion of the IME, 
an expert in vascular surgery, was received a short time 
later.  After reviewing the veteran's claims file, the IME 
reported that he found "no evidence of carelessness, 
negligence, lack of proper skill, error in judgement or 
similar instance of fault on the part of [VA]."  He 
specifically noted that the veteran had extensive vascular 
occlusive disease, most likely due to genetics and his 
longstanding history of tobacco use, which required multiple 
reconstructive vascular surgeries.  The IME noted that "the 
fact that [the veteran] required multiple vascular 
reconstructive procedures constitutes a known risk factor for 
graft infection, since with each exposure of a prosthetic 
graft there is potential for contamination."  The IME 
further noted that "[u]p to 10% of femoral-popliteal grafts 
become infected."  

Overall, the IME asserted that "[g]raft infection was 
reasonably foreseeable in a patient with as many re-
explorations as [the veteran] had.  However, when the 
survival of the extremity is in question, one must proceed 
with secondary revascularization.  This unavoidably exposes 
the existing prosthetic graft to infection."

Analysis

The veteran is seeking compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
lower extremity, which he claims is a result of multiple 
vascular surgeries performed at a VA facility in late 1999 
and early 2000.  As noted in the law and regulations section 
above, to substantiate a claim under 38 U.S.C.A. § 1151, the 
evidence must show that VA treatment caused additional 
disability, and that such was the result of either negligence 
or carelessness on the part of VA or an event not reasonably 
foreseeable.

With respect to the matter of additional disability, there is 
no question that the leg was compromised prior to the 
surgeries due to severe vascular disease.  As the IME noted, 
this was the reason for the repeated surgeries.  It is 
undisputed, however,  that various vascular surgeries at the 
Louisville VAMC caused recurrent infection in the area of the 
veteran's left groin.  Although it is unclear whether the leg 
would have had to be removed due in any event due to the 
underlying vascular disease, the evidence is in equipoise as 
to the matter of the infection leading to a left below the 
knee amputation in November 2005.  The statutory requirement 
that additional disability be present is therefore met.

The question to be answered, then, is whether such additional 
disability is due to carelessness, negligence, etc. on the 
part of VA or that the additional disability is the result of 
an event which was not reasonably foreseeable.  

Of the voluminous VA and private treatment records included 
in the veteran's claims folder, only one addresses the 
question of potential negligence or carelessness on the part 
of the veteran's VA caregivers - that of the IME.  As noted 
above, after reviewing the veteran's entire medical history, 
the IME determined that he found "no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgement or similar instance of fault on the part of [VA]."  
The IME further reported that  multiple revascularization 
procedures were necessary in attempt to save the veteran's 
left lower extremity and that VA physicians acted properly in 
performing each surgery.  No contradictory medical opinion is 
of record.  

The thrust of the veteran's argument in this case, however, 
does not center on the issue of negligence.  Instead, the 
veteran essentially contends that the recurrent infection 
resulting from his bypass graft surgeries was not reasonably 
foreseeable, and that, but for these unforeseen infections, 
left below the knee amputation would not have been required.

As with the issue of negligence, the only competent medical 
opinion of record regarding foreseeability is that of the 
IME.  The IME unequivocally stated that patients, such as the 
veteran, who require multiple revascularization procedures 
often experience infection, since "with each exposure of a 
prosthetic graft there is a potential for contamination."  
He further noted that as many as 10 percent of femoral-
popliteal grafts become infected, and that such is a known, 
but accepted risk "when survival of the extremity is in 
question."  Overall, the IME  opined that "[g]raft 
infection was reasonably foreseeable in a patient with as 
many re-explorations as [the veteran] had."  Again, no 
contradictory medical opinion is of record.

As has been discussed above, under VA regulations an event 
"not reasonably foreseeable" need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  The VA 
regulations do not provide an odds ratio, nor does the Board 
believe that such would be an appropriate method of 
determining foreseeability.   Rather, foreseeability is 
determined by applying what might be called a "reasonable 
physician rule".  Here, the IME, who was not involved in the 
veteran's treatment and has no interest in the outcome of the 
appeal one way or the other, has advised the Board that 
infection is a reasonably foreseeable consequence of the 
treatment accorded to this veteran, which comprised a number 
of surgical interventions in an effort to save the leg.  The 
IME, as noted above, is an expert in vascular surgery        

The only other evidence in the claims file serving to link 
the veteran's additional left lower extremity disability 
either to negligence on the part of VA or to an event not 
reasonably foreseeable emanates from statements made by the 
veteran himself.  It is now well settled, however, that 
laypersons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding matters 
such as determinations of etiology, which call for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's statements in this regard are 
accordingly lacking in probative value.

The Board also notes that the veteran has been accorded ample 
opportunity to present evidence in support of his claim.  
Although he has submitted medical treatment records, these do 
not address the crucial questions of carelessness, negligence 
etc. on the part of VA and reasonable foreseeability.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  

In short, the competent medical evidence of record indicates 
that the additional left lower extremity disability 
experienced by the veteran was not due to carelessness, 
negligence, lack of proper skill, and error in judgment on 
the part of VA or to an event not reasonably foreseeable.  
Accordingly, compensation under 38 U.S.C.A. 
§ 1151 is not warranted; the benefit sought on appeal is 
denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left lower extremity is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


